                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

 IBALDO ARENCIBIA,                             §
                                               §
                Plaintiff,                     §
                                               §
 vs.                                           §         Case No. 4:20-CV-00819-O
                                               §
 AGA SERVICE COMPANY d/b/a                     §
 ALLIANZ GLOBAL ASSISTANCE;                    §
 AMERICAN AIRLINES, INC.; and                  §
 JEFFERSON INSURANCE COMPANY,                  §
                                               §
                Defendants.                    §


       DEFENDANTS AGA SERVICE COMPANY AND JEFFERSON INSURANCE
       COMPANY’S APPENDIX IN SUPPORT OF THEIR MOTION TO DISMISS
         AMENDED CLASS ACTION COMPLAINT AND BRIEF IN SUPPORT


       Defendants, AGA Service Company d/b/a Allianz Global Assistance and Jefferson

Insurance Company, hereby file this Appendix in Support of their Motion to Dismiss Amended

Class Action Complaint and Brief in Support (the “Appendix”). The Appendix consists of the

following exhibit:

 Exhibit No.                  Description                                      App. Nos.

       1        A true and correct copy of Exhibit C to Amended Class Action   App. 1-37
                Complaint




DEFENDANTS AGA SERVICE COMPANY AND JEFFERSON INSURANCE
COMPANY’S APPENDIX IN SUPPORT OF THEIR MOTION TO DISMISS
AMENDED CLASS ACTION COMPLAINT AND BRIEF IN SUPPORT – Page 1
      Dated: October 23, 2020

                                    Respectfully submitted,


                                    /s/ Jason L. Sanders
                                    Jason L. Sanders
                                      Texas Bar No. 24037428
                                      jsanders@sanderscollins.com
                                      (214) 775-0631 Direct
                                      (214) 499-7709 Cell
                                    SANDERS COLLINS PLLC
                                    325 N. St. Paul St., Suite 3100
                                    Dallas, Texas 75201
                                    Main Telephone: (214) 775-0630
                                    Facsimile: (214) 242-3004
                                    www.sanderscollins.com

                                    Lazaro Fernandez , Jr
                                     Florida Bar No. 716545
                                     lfernandez@stackfernandez.com
                                    Brian J. Stack
                                     Florida Bar No. 0476234
                                     bstack@stackfernandez.com
                                    STACK FERNANDEZ & HARRIS P.A.
                                    1001 Brickell Bay Drive, Suite 2650
                                    Miami, FL 33131
                                    Telephone: (305) 371-0001
                                    Facsimile: (305) 381-0002

                                    ATTORNEYS FOR DEFENDANTS
                                    AGA SERVICE COMPANY AND
                                    JEFFERSON INSURANCE COMPANY




DEFENDANTS AGA SERVICE COMPANY AND JEFFERSON INSURANCE
COMPANY’S APPENDIX IN SUPPORT OF THEIR MOTION TO DISMISS
AMENDED CLASS ACTION COMPLAINT AND BRIEF IN SUPPORT – Page 2
                                CERTIFICATE OF SERVICE
        The undersigned hereby certifies that a true and correct copy of the foregoing document
was served via the Court’s CM/ECF system pursuant to the Federal Rules of Civil Procedure on
this 23rd day of October, 2020 upon all counsel of record.


                                           /s/ Jason L. Sanders
                                           Counsel for Defendants AGA Service Company
                                           and Jefferson Insurance Company




DEFENDANTS AGA SERVICE COMPANY AND JEFFERSON INSURANCE
COMPANY’S APPENDIX IN SUPPORT OF THEIR MOTION TO DISMISS
AMENDED CLASS ACTION COMPLAINT AND BRIEF IN SUPPORT – Page 3
EXHIBIT 1




            App. 1
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 30 of 70 PageID 671




                                                                    App. 2
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 31 of 70 PageID 672




                                                                    App. 3
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 32 of 70 PageID 673




                                                                    App. 4
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 33 of 70 PageID 674




                                                                    App. 5
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 34 of 70 PageID 675




                                                                    App. 6
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 35 of 70 PageID 676




                                                                    App. 7
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 36 of 70 PageID 677




                                                                    App. 8
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 37 of 70 PageID 678




                                                                    App. 9
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 38 of 70 PageID 679




                                                                   App. 10
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 39 of 70 PageID 680




                                                                   App. 11
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 40 of 70 PageID 681




                                                                   App. 12
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 41 of 70 PageID 682




                                                                   App. 13
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 42 of 70 PageID 683




                                                                   App. 14
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 43 of 70 PageID 684




                                                                   App. 15
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 44 of 70 PageID 685




                                                                   App. 16
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 45 of 70 PageID 686




                                                                   App. 17
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 46 of 70 PageID 687




                                                                   App. 18
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 47 of 70 PageID 688




                                                                   App. 19
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 48 of 70 PageID 689




                                                                   App. 20
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 49 of 70 PageID 690




                                                                   App. 21
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 50 of 70 PageID 691




                                                                   App. 22
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 51 of 70 PageID 692




                                                                   App. 23
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 52 of 70 PageID 693




                                                                   App. 24
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 53 of 70 PageID 694




                                                                   App. 25
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 54 of 70 PageID 695




                                                                   App. 26
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 55 of 70 PageID 696




                                                                   App. 27
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 56 of 70 PageID 697




                                                                   App. 28
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 57 of 70 PageID 698




                                                                   App. 29
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 58 of 70 PageID 699




                                                                   App. 30
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 59 of 70 PageID 700




                                                                   App. 31
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 60 of 70 PageID 701




                                                                   App. 32
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 61 of 70 PageID 702




                                                                   App. 33
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 62 of 70 PageID 703




                                                                   App. 34
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 63 of 70 PageID 704




                                                                   App. 35
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 64 of 70 PageID 705




                                                                   App. 36
Case 4:20-cv-00819-O Document 84 Filed 10/16/20   Page 65 of 70 PageID 706




                                                                   App. 37
